DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 at line 1 recites the limitation "the treatment".  There is insufficient antecedent basis for this limitation in the claim.
Claim 42 at line 1 recites the limitation "the treatment".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 35, 38, 40-42, 47 and 48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Desmyter et al. (“The Acute Effects of Accelerated Repetitive Transcranial Magnetic Stimulation on Suicide Risk in Unipolar Depression: Preliminary Results,” 2014).  Regarding claims 35, 40 and 41, Desmyter et al. (hereinafter Desmyter) discloses a system (Magstim Rapid2 Plus1 magnetic stimulator – pg. S49, col. 2) for the treatment of neurological conditions (depression with suicidal ideation – pg. S49, col. 1), comprising: a transcranial magnetic stimulation device (figure-of-eight shaped coil – pg. S49, col. 2) configured to apply accelerated intermittent theta burst stimulation (aiTBS) to a target brain structure during a plurality of sessions on a given day in order to treat a neurological condition (pg. S49, col. 2), where the neurostimulation comprises a plurality of pulse trains that each comprise a set of pulses, where each set of pulses is separated by an intertrain interval (pg. S49, col. 2,  by the operator.  Regarding claim 38, the plurality of sessions comprises between 3 and 15 sessions (five sessions; pg. S49, col. 2, second paragraph). Regarding claim 38, the plurality of sessions comprises between 3 and 15 sessions (five sessions; pg. S49, col. 2, second paragraph).
Regarding claims 42, 47 and 48, Desmyter discloses a system (Magstim Rapid2 Plus1 magnetic stimulator – pg. S49, col. 2) for the treatment of neurological conditions (depression with suicidal ideation – pg. S49, col. 1), comprising: a transcranial magnetic stimulation device (figure-of-eight shaped coil – pg. S49, col. 2) configured to apply accelerated continuous theta burst stimulation (acTBS) to a target brain structure during a plurality of sessions on a given day in order to treat a neurological condition (pg. S49, col. 2), where the acTBS comprises a plurality of pulse trains that each comprise a set of pulses,  (pg. S49, col. 2, second paragraph).  The recitation of “where each session in the plurality of sessions is separated by an intersession interval lasting between 10 and 50 minutes during which no magnetic neurostimulation is applied” is an intended use of the device and the system of Desmyter would be capable of such as “no .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Desmyter et al. (“The Acute Effects of Accelerated Repetitive Transcranial Magnetic Stimulation on Suicide Risk in Unipolar Depression: Preliminary Results,” 2014) in view of Pascual-Leone et al. (U.S. Pub. No. 2011/0224571).  Regarding claim 37, Desmyter discloses wherein the intertrain interval lasts between 4 to 10 seconds (8 seconds – pg. S49, col. 2, second paragraph), however Desmyter fails to disclose explicitly that each session .  
Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Desmyter et al. (“The Acute Effects of Accelerated Repetitive Transcranial Magnetic Stimulation on Suicide Risk in Unipolar Depression: Preliminary Results,” 2014) in view of Stubbeman (U.S. Pub. No. 2016/0008620).  Regarding claim 44, Desmyter discloses wherein the plurality of sessions each day is 5 sessions, however Desmyter does not disclose that the number of sessions per day is at least 10, but does disclose that the full course of treatment would be a total of 20 sessions given over the course of 4 days.  Stubbeman discloses that the TBS may be in the form of iTBS or cTBS [0038] (which .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-39 and 42-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-14, 17, 18 and 24-28 of U.S. Patent No. 10,595,735). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the patent disclose a method for treating neurological conditions, comprising: applying accelerated intermittent theta burst stimulation (aiTBS) to a target brain structure using a .  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791